DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment and argument filed February 26, 2021, in response to the non-final rejection, are acknowledged and have been fully considered. 
Applicant’s amendment has canceled claims 7-8, thereby rendering the rejections of record under 35 USC 101 and 35 USC 112(b) moot, and accordingly the grounds are withdrawn. Applicant’s amendment has further overcome the grounds of rejection under 35 USC 112(b) directed to claims 1-8. Applicant’s arguments, (see 2/26/2021 Remarks at page 5) with respect to the grounds under 35 USC 103 (herein referred to as Kirn (I) and Kirn (II)) have been fully considered and are persuasive. Applicant’s argument in principle that the amended claims are directed to different patient population and the combination of references (as cited in the grounds of rejection in Kirn I and II) do not teach or suggest the invention as claimed are found to be persuasive. Accordingly the grounds of rejection have been withdrawn. 
Any other previous rejection or objection not mentioned herein is withdrawn.
		


EXAMINER’S COMMENT
Claims 1-6 are pending and have been examined on the merits. The claimed invention has been examined on the merits and found allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The instant claims are drawn to treating (recipient) animals in need of treatment of a sensory/motor, electrophysiological, or demyelination symptom in a peripheral nerve, with a vaccinia extract, which is not taught or reasonably suggested by the prior art. Chen Z, et al (“The Extract of Inflamed Rabbit Skin Induced by Inoculation of Vaccinia Virus Possesses Antioxidant and Neuroprotective Effects in Acute Ischemic Stroke” J. Stroke and Cerebrovasc. Dis., 2009,18(6) (November-December),pp 475-481; doi:10.1016/j.jstrokecerebrovasdis.2009.06.006) is considered the closest prior art however distinguished from the claims in that the reference is considered relevant to the state of the art, however does not teach or reasonably suggest continuous administration of vaccinia extract, the reference is also directed to acute ischemia and collateral injury thereof, and the reference does not teach or suggest the recipient animals in need of treatment as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-6 are allowed.				
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/Primary Examiner, Art Unit 1655